UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4512



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAM COMMANDER, JR.,

                                              Defendant - Appellant.


                            No. 07-4513



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAM COMMANDER, JR.,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Columbia.    Cameron McGowan Currie, District
Judge. (3:02-cr-00947; 3:06-cr-00747)


Submitted:   October 24, 2007             Decided:   November 1, 2007


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.    Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            On December 6, 2002, Sam Commander, Jr. pled guilty to

conspiring to obtain stolen vehicles in violation of 18 U.S.C.

§ 371 (2000).     Commander was sentenced to five years of probation.

Commander was subsequently charged with conspiracy to commit bank

fraud, in violation of 18 U.S.C.A. §§ 1344 (2000) and 1349 (West

2000 and Supp. 2007) for his participation in a check kiting

scheme. Pursuant to a plea agreement, Commander pled guilty to the

sole count in the indictment on November 20, 2006.                  The probation

office    then   issued   a   petition    for   a   warrant    or    summons   for

Commander, alleging that his conviction for conspiracy to commit

bank fraud violated the terms of his probation.

            On April 19, 2007, the district court held a sentencing

hearing for Commander’s new conviction and a probation revocation

hearing.    Prior to the hearing, the probation office prepared a

presentence investigation report and a probation violation report.

In Commander’s presentence report, the probation officer calculated

an   advisory    guidelines    range     of   twenty-seven     to   thirty-three

months.    In the probation violation report, a different probation

officer determined that, pursuant to USSG § 7B1.1, conspiracy to

commit bank fraud constituted a Grade B violation.                   The officer

then   recommended    a   sentence       of   twelve   to     eighteen   months’

imprisonment based on USSG § 7B1.4(a).




                                     - 3 -
                 At Commander’s hearing, the district court, after hearing

no     objection         from    either       counsel          regarding    the       officer’s

calculations,           adopted       the    presentence          report    and       sentenced

Commander to twenty-seven months’ imprisonment for his conviction

of conspiring to commit bank fraud.                             The district court then

revoked Commander’s probation and sentenced him to a consecutive

term       of   twelve      months’     imprisonment,           in    conformity       with     the

probation officer’s calculation in the probation violation report.

Commander timely noted his appeal to both his conviction for

conspiring to commit bank fraud and his revocation of probation.

Commander’s           counsel   has     filed      a    brief    pursuant       to    Anders     v.

California, 386 U.S. 738 (1967), and questions whether:                                   (1) the

district court complied with Fed. R. Crim. P. 11 in accepting

Commander’s           guilty    plea;       (2)    the    district      court        abused     its

discretion in revoking Commander’s probation; and (3) the sentence

imposed by the district court was reasonable.*                              We affirm the

judgment of the district court.

                 Under Fed. R. Crim. P. 11(b), a district court must

address         the   defendant       in    open       court    and    inform    him      of    the

following:            the   nature     of    the       charge;    any   mandatory         minimum

sentence and the maximum possible sentence; the applicability of

the sentencing guidelines; the defendant’s right to an attorney;



       *
      Commander was informed of his right to file                                     a   pro    se
supplemental brief. He has elected not to do so.

                                              - 4 -
his right to plead not guilty; his right to be tried by a jury with

the assistance of counsel; his right to confront and cross-examine

witnesses; and his right against self-incrimination.                  The court

must also advise the defendant that a guilty plea waives any

further trial and that his answers at the proceeding may be used

against him in a prosecution for perjury. Under Rule 11(b)(2), the

court must address the defendant to determine that his plea is

voluntary. The court must require disclosure of any plea agreement

under Rule 11(c)(2), and determine whether a factual basis exists

for the plea under Rule 11(b)(3).         Our review of the record reveals

that the district court conducted a thorough inquiry pursuant to

Rule 11.

              Commander   next   questions   whether    the    district   court

abused its discretion in revoking his supervised release.                      A

decision to revoke a defendant’s supervised release is reviewed for

abuse of discretion.         United States v. Davis, 53 F.3d 638, 642-43

(4th Cir. 1995).      A district court need only find a violation by a

preponderance of the evidence to revoke a defendant’s supervised

release.      18 U.S.C.A. § 3583(e)(3) (West 2000 and Supp. 2007).

Here,   Commander     knowingly     and   intelligently       pled   guilty   to

conspiring to commit bank fraud; Commander committed his new

offense while on supervised release.             Accordingly, the district

court   did    not   abuse    its   discretion   in    revoking      Commander’s

supervised release.


                                     - 5 -
            Finally, Commander questions whether his sentence is

reasonable.      After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court must engage in a multi-step process at sentencing.

After    calculating   the    correct    advisory   guidelines    range,   the

sentencing court must consider the guidelines range, any relevant

factors set forth in the guidelines, and the factors in 18 U.S.C.A.

§ 3553(a) (West 2000 and Supp. 2007); then the court may impose

sentence.       United States v. Hughes, 401 F.3d 540, 546 (4th Cir.

2005).     On appeal, this court reviews a sentence to determine

whether it is reasonable. United States v. Moreland, 437 F.3d 424,

433 (4th Cir. 2006).         A post-Booker sentence may be unreasonable

for procedural or substantive reasons.           However, a sentence that

falls within a properly calculated advisory guidelines range is

presumed to be reasonable.       Rita v. United States, 127 S. Ct. 2456,

2462 (2007).

            On the basis of the record presented to this court, we

cannot conclude that Commander’s sentence of twenty-seven months,

at the low end of his guidelines as calculated by the district

court,    was    unreasonable.      The     district   court     specifically

considered the advisory nature of the guidelines, the factors in

§ 3553(a), Commander’s cooperation in the bank fraud case, and

Commander’s declining health.           The court also considered defense

counsel’s argument that the two sentences should run concurrently;




                                    - 6 -
however, the court determined that consecutive sentences at the low

end of Commander’s guideline ranges was the appropriate outcome.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                  We

therefore    affirm   the   district   court’s    judgment.     This    court

requires that counsel inform Commander, in writing, of the right to

petition the Supreme Court of the United States for further review.

If   Commander   requests   that   a   petition   be   filed,   but   counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Commander.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 7 -